Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I for the Restriction Requirement and Zn2+ for the Election Requirement in the reply filed on 10/18/2021 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities:  The claim recites “isabsent.”  The phrase should be “is absent.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 8-9, and 12 are rejected under 35 U.S.C. 102(a)(1) AND (a)(2) as being anticipated by US 5284647 to Niedballa.  Niedballa. teaches a porphyrin complex having the following structure:


    PNG
    media_image1.png
    10
    10
    media_image1.png
    Greyscale

 ( Example 12; claim 31).  This corresponds to applicant’s formula I where instant R1 is a substituted aryl, instant A is an optionally substituted phenyl, 


    PNG
    media_image1.png
    10
    10
    media_image1.png
    Greyscale


instant X is absent, Y is –(CH2)n- where n = 1,

    PNG
    media_image1.png
    10
    10
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    155
    124
    media_image2.png
    Greyscale

Where Ln is Gd(III) and R4 is O-.  Although the exemplified structure is missing a Zn metal chelated with the porphyrin complex, Niedballa teaches chelation of Zn metals into the porphyrin complex of its compounds, and the artisan would readily envisage chelating Zn into the porphyin complex as taught by Niedballa (cols 14, line 67 to col 15, line 9). 

    PNG
    media_image1.png
    10
    10
    media_image1.png
    Greyscale


In other embodiments, Y may be –(OCH2CH2)n- (col 7, line s 48-49).  Niedballa teaches a pharmaceutical composition comprising the metal complex and at least one pharmaceutically acceptable excipient (paragraph 16, lines 22-43).  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejection based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the typographical error noted at the beginning of this office action is corrected.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
January 13, 2022